Pursuant to Rule 2:12-1, it is ORDERED that the appeal from the executive order of the Governor dated February 8, 1979, now pending in the Superior Court, Appellate Division (A-1995-78), be certified directly to this Court, to the end that it may be reviewed by this Court; and it is further *47ORDERED that this cause shall be deemed pending on appeal in this Court, and that further proceedings herein shall be had in the same manner as provided for on appeals as of right, in accordance with the rules of this Court.